Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding amended claim 1, the eccentric element does not remain neutral during movement of the positioning element of the Fairless GB 2182706 reference.
Regarding new claim 11, the eccentric mounting does not have a U shaped cross section, Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight or without rendering the Mathofer reference unusable. Fariless also does not have an eccentric mounting with a U-shaped cross section – the cross section is approximately O-shaped. 
Regarding new claim 16, the positioning element of Mathofer US 20040129040 does not have the eccentric mounting and an actuating pin on different ends as recited. Although the positioning element of Fairless can be considered a pin, it does not have another pin on one end of it. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight or without rendering the Mathofer reference unusable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.F.A./
Examiner
Art Unit 3675



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675